308 F.2d 573
Willie C. HARRIS, Jr., Plaintiff, Appellant,v.UNITED STATES of America et al., Defendants, Appellees.
No. 6017.
United States Court of Appeals First Circuit.
October 18, 1962.

Appeal from the United States District Court for the District of Massachusetts; Andrew A. Caffrey, District Judge.
Keesler H. Montgomery, Boston, Mass., for appellant.
William F. Looney, Jr., Asst. U. S. Atty., with whom W. Arthur Garrity, Jr., U. S. Atty., and Daniel B. Bickford, Asst. U. S. Atty., were on brief, for appellees.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
From concessions of fact made by counsel for the appellant at oral argument it appears that this case has become moot.


2
Judgment will be entered affirming the judgment of the District Court, 204 F. Supp. 228, dismissing the complaint.